TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00627-CV



                               Stephen L. Wilson, M.D., Appellant

                                                   v.

           Texas Workers’ Compensation Commission and Rod Bordelon, Appellees1


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
         NO. GN400475, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Stephen L. Wilson, M.D., sought declaratory and injunctive relief in

response to an order of the Texas Workers’ Compensation Commission2 denying him admission

to the Commission’s approved doctor list (“ADL”), which prevents him from treating patients

under the workers’ compensation system. Wilson asserted that the Commission acted without

authority in promulgating rules that allowed the Commission to effectively terminate the ADL that

existed until September 1, 2003, and to develop a new ADL from which Wilson was excluded. On




       1
          The current commissioner has been substituted for his predecessor. See Tex. R. App. P.
7.2(a) (automatic substitution when public officer is party in official capacity).
       2
           Effective September 1, 2005, the Texas Workers’ Compensation Commission was
abolished and reorganized under the Texas Department of Insurance, Workers Compensation
Division. See Act of May 29, 2005, 79th Leg., R.S., ch. 265, § 8.001, 2005 Tex. Gen. Laws 469,
607-08. Since the order at issue was entered prior to the reorganization, all references in this opinion
are to the Commission and the law existing prior to September 1, 2005.
cross-motions for summary judgment, the district court granted the Commission’s motion and denied

Wilson’s, and Wilson now appeals.

               The underlying suit was brought by Wilson, a board-certified orthopedic surgeon,

who treated injured employees under the workers’ compensation system as an approved doctor

between 1993 and 2004. In 2001, the legislature began amending the labor code to end the

practice of automatically admitting to the ADL all doctors licensed in Texas and to require doctors

to register with the Commission and comply with the Commission’s requirements for admission.

Wilson applied under the new statutory scheme, and his application was denied. Wilson asserts

that the rules adopted by the Commission for reviewing ADL applications are invalid and contrary

to the governing provisions of the labor code. He also argues that he was denied due process

and due course of law under the federal and state constitutions when he was denied an administrative

hearing.

               Because the issues raised in this appeal are identical to those in Joon S. Lee, M.D.

v. Texas Workers’ Compensation Commission, et al., cause number 03-04-00628-CV, dated this day,

and for the reasons stated in that opinion, we overrule Wilson’s issues and affirm the district court’s

order granting summary judgment in favor of the Commission.




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: December 17, 2008

                                                  2